

Exhibit 10.1


















PLAN DOCUMENT


PLAN DOCUMENT


Wolverine World Wide, Inc.
Executive Deferred Compensation Plan




June 1, 2016






[wolverine8k20160601_image1.jpg]








[wolverine8k20160601_image2.jpg]
Warner Norcross & Judd LLP
900 Fifth Third Center, 111 Lyon Street NW
Grand Rapids, MI 49503-2487
616.752.2000
WNJ.com


A BETTER PARTNERSHIP® 




--------------------------------------------------------------------------------






Table of Contents




ARTICLE 1 - ESTABLISHMENT OF PLAN    1
ARTICLE 2 - DEFINITIONS    1
2.1    Acceleration Events    1
2.2    Account    1
2.3    Act of Misconduct    1
2.4    Base Salary    1
2.5    Beneficiary Designation    1
2.6    Board    1
2.7    Bonus Compensation    2
2.8    Change in Control    2
2.9    Claimant    2
2.10    Code    2
2.11    Committee    2
2.12    Compensation Committee    2
2.13    Company    2
2.14    Corporation    2
2.15    Covered Employee    2
2.16    Deferral Election    2
2.17    Disability    3
2.18    Discretionary Company Credit    3
2.19    Discretionary Company Credits Account    3
2.20    Effective Date    3
2.21    Election Notice    3
2.22    Election Period    3
2.23    Elective Deferral Credit    3
2.24    Elective Deferrals Credits Account    3
2.25    Employee    3
2.26    ERISA    3
2.27    FICA Amount    3
2.28    Investment Option(s)    3
2.29    Participant(s)    3
2.30    Participation Agreement    3





--------------------------------------------------------------------------------




2.31    Payment Event    3
2.32    Performance-Based Compensation    3
2.33    Plan    3
2.34    Plan Year    3
2.35    Restricted Period    3
2.36    Separation from Service    4
2.37    Specified Employee    4
2.38    Specified Employee Payment Date    4
2.39    Trust    4
2.40    Trustee    4
2.41    Unforeseeable Emergency    4
2.42    Valuation Date    4
ARTICLE 3 - PARTICIPATION    4
3.1    Designation as Participant    4
3.2    Termination of Participation    4
ARTICLE 4 - CREDITS    5
4.1    Deferral Election    5
4.2    Discretionary Company Credits    6
4.3    Subsequent Deferrals    6
ARTICLE 5 - ACCOUNTS AND FUNDING    7
5.1    Establishment of Accounts    7
5.2    Investment Options    7
5.3    Investment Earnings    7
5.4    Nature of Accounts    7
5.5    Trust    7
5.6    Insurance    9
ARTICLE 6 - VESTING    9
6.1    Vesting    9
6.2    Forfeiture of Discretionary Company Credits    9
ARTICLE 7 - PAYMENT    9
7.1    In General    9
7.2    Timing of Valuation    10
7.3    Forfeiture of Unvested Account Balances    10


ii

--------------------------------------------------------------------------------




7.4    Timing of Payments    10
7.5    Timing of Payments to Specified Employees    10
7.6    Form and Medium of Payment    10
7.7    Payment Upon Unforeseeable Emergency    11
7.8    Permissible Acceleration Events    11
7.9    Beneficiary Designation    12
7.10    Code Section 162(m)    13


ARTICLE 8 - PLAN ADMINISTRATION    13
8.1    Administration Responsibilities    13
8.2    Withholding    14
8.3    Non-Uniform Treatment    14
8.4    Decisions Final    14
8.5    Indemnification    14
8.6    Claims Procedures    15
8.7    Appeal Procedures    15
8.8    Notice of Decision on Appeal    16
8.9    Claims Procedures Mandatory    16
ARTICLE 9 - AMENDMENT AND TERMINATION    16
ARTICLE 10 - MISCELLANEOUS    17
10.1    No Employment or Other Service Rights    17
10.2    Governing Law    17
10.3    No Warranties    17
10.4    No Assignment    17
10.5    Expenses    17
10.6    Severability    17
10.7    Construction    17
10.8    Interpretation    18




iii

--------------------------------------------------------------------------------





WOLVERINE WORLD WIDE, INC.


EXECUTIVE DEFERRED COMPENSATION PLAN




Wolverine World Wide, Inc. (“Corporation”), a Delaware corporation, adopts the
Wolverine World Wide, Inc. Executive Deferred Compensation Plan (“Plan”) to
enhance retirement savings among a select group of management or highly
compensated employees who contribute significantly to the success of the
Company. The Plan is generally effective as of June 1, 2016 (“Effective Date”).




ARTICLE 1


Establishment of Plan


The Corporation establishes the Plan as an unfunded non-qualified deferred
compensation plan. This Plan is intended to be a plan described in Sections
201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). It is a supplemental executive retirement program
that is not subject to limitations in the Internal Revenue Code of 1986, as
amended (“Code”), applicable to benefits provided through a qualified,
tax-exempt employee benefit plan established under Code Section 401(a). This
Plan is intended to comply with Code Section 409A and the regulations and
guidance promulgated thereunder, and shall be interpreted, administered and
operated consistently with those regulations and related guidance.


ARTICLE 2
Definitions
2.1    “Acceleration Event” has the meaning set forth in Section 7.8.
2.2    “Account” means a hypothetical bookkeeping account established in the
name of each Participant and maintained by the Company to reflect the
Participant’s interests under the Plan.
2.3    “Act of Misconduct” has the meaning set forth in Section 6.2.
2.4    “Base Salary” has the meaning set forth in Section 4.1(a)(i).
2.5    “Beneficiary Designation” has the meaning set forth in Section 7.9.
2.6    “Board” means the Board of Directors of the Corporation.


1

--------------------------------------------------------------------------------




2.7    “Bonus Compensation” has the meaning set forth in Section 4.1(a)(ii).
2.8    “Change in Control” means the occurrence of any of the following:
(a)     Stock Ownership Change. One person (or more than one person acting as a
group) acquires ownership of stock of the Corporation that, together with the
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of such corporation; provided
that a Change in Control shall not occur if any person (or more than one person
acting as a group) owns more than 50% of the total fair market value or total
voting power of the Corporation’s stock and acquires additional stock;
(b)     Effective Control Change/Voting Power. One person (or more than one
person acting as a group) acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition) ownership of the
Corporation’s stock possessing 30% or more of the total voting power;
(c)     Effective Control Change/Board of Directors. A majority of the members
of the Board are replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the Board before the
date of appointment or election; or
(d)     Asset Ownership Change. One person (or more than one person acting as a
group) acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition) assets from the Corporation that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the Corporation immediately before such
acquisition(s).
2.9    “Claimant” has the meaning set forth in Section 8.6.
2.10    “Code” has the meaning set forth in Article 1.
2.11    “Committee” means the Wolverine World Wide Plan Administrative
Committee.
2.12    “Compensation Committee” means the Compensation Committee of the Board
of Directors of Wolverine World Wide, Inc.
2.13    “Company” means the Corporation, or any successor thereto, and any
corporation, trade or business which is treated as a single employer with the
Corporation under Code Sections 414(b) or 414(c).
2.14    “Corporation” has the meaning set forth in the introductory paragraph.
2.15    “Covered Employee” has the meaning set forth in Section 5.5(a)(i).
2.16    “Deferral Election” has the meaning set forth in Section 4.1.


2

--------------------------------------------------------------------------------




2.17    “Disability” means any medically determinable physical or mental
impairment resulting in the inability of the Participant to perform the duties
of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six months. The Company may require that one
or more physicians (chosen or approved by the Company) certify whether or not a
Disability exists. This certification shall be conclusive.
2.18    “Discretionary Company Credit” has the meaning set forth in Section 4.2.
2.19    “Discretionary Company Credits Account” has the meaning set forth in
Section 5.1.
2.20    “Effective Date” has the meaning set forth in the introductory
paragraph.
2.21    “Election Notice” has the meaning set forth in Section 4.1.
2.22    “Election Period” has the meaning set forth in Section 4.1.
2.23    “Elective Deferral Credit” has the meaning set forth in Section 4.1.
2.24    “Elective Deferrals Credits Account” has the meaning set forth in
Section 5.1.
2.25    “Employee” means an employee of the Company who receives compensation
for services performed for the Company that is subject to withholding for
federal income tax purposes.
2.26    “ERISA” has the meaning set forth in Article 1.
2.27    “FICA Amount” has the meaning set forth in Section 7.8(b).
2.28    “Investment Option” means an investment fund, index or vehicle selected
by the Committee and made available for the deemed investment of Participant
Accounts.
2.29    “Participant” means an Employee who is designated as eligible to
participate in the Plan and who elects to participate by agreeing to a
Participation Agreement and any former Participant who continues to be entitled
to a benefit under the Plan.
2.30    “Participation Agreement” has the meaning set forth in Section 3.1.
2.31    “Payment Event” has the meaning set forth in Section 7.1.
2.32    “Performance-Based Compensation” has the meaning set forth in Section
4.1(a)(iii).
2.33    “Plan” has the meaning set forth in the introductory paragraph.
2.34    “Plan Year” means the twelve (12) month period beginning on each January
1.
2.35    “Restricted Period” has the meaning set forth in Section 5.5(a)(ii).


3

--------------------------------------------------------------------------------




2.36    “Separation from Service” has the meaning set forth in Code Section
409A(a)(2)(A)(i) and Treas. Reg. Section 1.409A-1(h), including the default
presumptions thereunder.
2.37    “Specified Employee” has the meaning set forth in Section 7.5.
2.38    “Specified Employee Payment Date” has the meaning set forth in Section
7.5.
2.39    “Trust” has the meaning set forth in Section 5.5.
2.40    “Trustee” has the meaning set forth in Section 5.5.
2.41        “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary under this Plan or the
Participant’s dependent; (b) a loss of the Participant’s property due to
casualty; or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Company. The
Committee or its delegate shall determine whether the Participant has suffered
an Unforeseeable Emergency based on all the facts and circumstances, and that
decision shall be final and binding on all parties to this Plan; provided,
however, that a Participant shall not be involved with any decision involving
the Participant.
2.42    “Valuation Date” means each business day of the Plan Year and any other
date specified as a Valuation Date by the Company.


ARTICLE 3
Participation
3.1    Designation as Participant. Only management and highly compensated
Employees shall be eligible to become Participants. Except to the extent already
designated to participate by the Compensation Committee, the Corporation’s CEO
(in the CEO’s discretion) shall designate those eligible Employees who may
participate, specify the effective date of participation, and designate the
Participants eligible to defer compensation or receive Company credits under the
Plan for each Plan Year. An Employee shall become a Participant only if the
Employee agrees to a Participation Agreement in the electronic or paper form
designated by the Company for this purpose (“Participation Agreement”).
Notwithstanding anything to the contrary, the Corporation’s Vice President of
Human Resources may act in the CEO’s place if the CEO is unavailable to act at
any time.
3.2    Termination of Participation. Participation shall terminate upon the
earlier of the date the Participant is not an Employee and has been paid the
full amount due under this Plan or the date of the Participant’s death. Though a
Participant may be entitled to future benefits under the Plan, the Participant’s
right to defer compensation or receive Company credits


4

--------------------------------------------------------------------------------




shall be determined each Plan Year as described in Section 3.1 and may be
discontinued effective as of the next Plan Year in the CEO’s or the Company’s
discretion.


ARTICLE 4
Credits
4.1    Deferral Election. A Participant may elect to reduce the Participant’s
compensation (“Deferral Election”) by completing the form(s) designated by the
Committee for making elections (“Election Notice”) and filing the form(s) with
the Company or its delegate during the period established by the Company for
making Deferral Elections (“Election Period”). The Company shall credit a
corresponding amount (“Elective Deferral Credit”) to the Participant’s Elective
Deferral Credits Account as of the date the compensation otherwise would have
been paid.
(a)    Compensation. A Participant may defer the following types of compensation
the Company pays to the Participant for services performed:
(i)Base Salary. Base salary or wages (“Base Salary”);
(ii)Bonus Compensation. Cash compensation (other than Performance-Based
Compensation) paid in addition to the Participant’s Base Salary (“Bonus
Compensation”); and
(iii)Performance-Based Compensation. Cash compensation paid in addition to the
Participant’s Base Salary that falls within the meaning of Treas. Reg. Section
1.409A-1(e) (“Performance-Based Compensation”) for services performed on or
after January 1, 2016.
Notwithstanding the foregoing, before any Election Period, the Company may
further limit the types of compensation a Participant may defer from during the
Election Period.
(b)     Election Notice. The Election Notice must specify:
(i)Amount. The amount or percentage of each type of compensation to be deferred
(subject to any minimum and maximum limits the Company establishes on the amount
or type of compensation that may be deferred for the Plan Year);
(ii)Form. The form of payment for the Participant’s Account (lump sum or annual
installments, to the extent that such selection is permitted);
(iii)Investment. If applicable, the percentage or amount of the Participant’s
Account to be allocated to each Investment Option available under the Plan. The
Company shall not be responsible for the Participant’s selection of, or failure
to select, Investment Options; and


5

--------------------------------------------------------------------------------




(iv)Revocability. A Participant’s Election Notice shall become irrevocable as of
the last day of the Election Period, except that a Participant or the
Participant’s legal representative may, upon written notice to the Committee,
revoke it with respect to any unpaid amounts if the Participant suffers a
Disability or Unforeseeable Emergency and revocation is timely made.
(c)    Election Period. The Committee shall establish the Election Period for
each Plan Year in accordance with the requirements of Code Section 409A, as
follows: 
(i)     General Rule. Except as provided in (ii) and (iii) below, the Election
Period shall end no later than the last day of the Plan Year immediately
preceding the Plan Year to which the Deferral Election relates.
(ii)     Performance-Based Compensation. The Election Period for
Performance-Based Compensation shall end no later than six (6) months before the
end of the Plan Year during which it is earned (and in no event later than the
date on which the amount becomes readily ascertainable).
(iii)     Newly Eligible Employees. The Election Period for new Participants
shall end thirty (30) days after a Participant first becomes eligible and shall
apply only with respect to compensation earned after the date of the Deferral
Election.
4.2        Discretionary Company Credits. For any Plan Year, the Company may,
but need not, credit a Participant’s Account with an amount determined in its
sole discretion (“Discretionary Company Credit”). Any Discretionary Company
Credit shall be credited to the Participant’s Discretionary Company Credits
Account as soon as practicable following the last day of the Plan Year to which
the Discretionary Company Credit relates and no later than the March 15
immediately following the end of that Plan Year.
4.3    Subsequent Deferrals. A Participant may not change the time or form of
payment in the Election Notice except in accordance with the following
requirements:
(a)    Before Commencement. The subsequent deferral election is made at least
twelve (12) months before the original date payment was to commence;
(b)    Payment Delay. The payment date for the deferred amounts is at least five
(5) years later than the original date payment was to commence;
(c)    Delayed Effect. The subsequent deferral election will not take effect for
at least twelve (12) months after it was made; and
(d)    Limit. The Participant has not previously elected to change the time or
form of payment.






6

--------------------------------------------------------------------------------




ARTICLE 5
Accounts and Funding
5.1    Establishment of Accounts. The Company shall establish and maintain an
Account for each Participant. Within that Account, the Company shall establish
subaccounts for the Participant’s Elective Deferral Credits (“Elective Deferrals
Credits Account”) and Discretionary Company Credits (“Discretionary Company
Credits Account”). The Company may establish additional subaccounts as deemed
necessary for administrative purposes.
5.2    Investment Options. The Committee shall select the Investment Options to
be made available to Participants for the deemed investment of their Accounts
under the Plan. The Committee may change, discontinue, or add to the Investment
Options made available under the Plan at any time in its sole discretion. A
Participant shall select the Investment Options for the Participant’s Account in
the Election Notice or through such other procedure that the Committee
establishes for that purpose. A Participant may change the Investment Options
for the Participant’s Account in accordance with procedures established by the
Committee.
5.3    Investment Earnings. Each Account shall be credited or debited
periodically (and no less frequently than quarterly) for earnings or losses
based on the performance of the Investment Options the Participant selects for
the Participant’s Account.
5.4    Nature of Accounts. A Participant’s Account is solely a device for the
measurement and determination of the amounts to be paid to the Participant under
the Plan. The Company is under no obligation to actually invest amounts set
aside to pay Plan benefits in the Investment Options selected by the Participant
and, consistent with the Plan’s unfunded status, the Participant shall not have
an ownership interest in any Investment Option in which the Company actually
invests.
5.5    Trust. The Company shall establish and maintain a trust that meets the
requirements of this Section 5.5 (the “Trust”) to pay deferred compensation
under this Plan. The Company shall set aside funds sufficient to pay all
benefits due under the Plan (and, up until any Change in Control, may consider
tax deductions it will receive for deferred compensation it pays under this Plan
in determining how much to set aside). Within a reasonable time after amounts
are credited to the Participant’s Account or otherwise required to be held in
the Trust, the Company shall contribute to the Trust funds set aside to pay
benefits. The Trust, and any assets (including life insurance) held in the Trust
to assist the Company in meeting its obligations under this Plan, will be
structured as a “rabbi trust” as provided in Revenue Procedure 92-64 and other
IRS guidance regarding such trusts. The trustee of such Trust (“Trustee”) will
be a bank or trust company selected by the Company in its sole discretion.
Notwithstanding the Trust, it is the intention of the Company that this Plan is
unfunded for tax and ERISA purposes. In addition, notwithstanding any other
provision of this Plan or the Trust document, the Company’s ability to establish
and make payments to the Trust


7

--------------------------------------------------------------------------------




and to directly or indirectly set aside assets to informally fund any liability
under this Plan (but not the Company’s obligation to make payment to a
Participant when called for by this Plan) is subject to the following:
(a)    Covered Employees. During a Restricted Period, assets may not be set
aside or reserved in the Trust (or a similar arrangement) for a Covered
Employee, transferred or contributed to the Trust (or a similar arrangement) for
a Covered Employee, or otherwise restricted for a Covered Employee if that would
result in a transfer of property under Code Section 409A(b)(3); provided,
however, that to the extent a transfer or contribution is made during a
Restricted Period, the Trustee shall immediately return such transfer or
contribution to Company upon written notice.


(i)    Covered Employee Defined. A “Covered Employee” means an individual
described in Code Section 162(m)(3) or any other individual subject to Section
16(a) of the Securities Exchange Act of 1934 for the taxable year, and any
former employee of the Company who was a Covered Employee at the time of
termination of employment with the Company.


(ii)    Restricted Period Defined. “Restricted Period” means: (A) any period
during which a single employer defined benefit plan sponsored by the Company is
in at risk status, as defined by Code Section 430(i); (B) any period during
which the Company is in bankruptcy; and (C) the twelve (12) month period
beginning on the date which is six (6) months before the termination date of a
single employer defined benefit plan sponsored by the Company, if, as of the
termination date, that Plan is not sufficient for benefit liabilities as
determined under ERISA Section 4041.


(b)    Offshore Trust. Assets may not be set aside (directly or indirectly) in a
trust (or other arrangement determined by the Secretary of the Treasury), or
transferred to such a trust or other arrangement, outside the United States
unless substantially all of the services to which the payments under this Plan
relates are performed in such jurisdiction.


(c)    Company’s Financial Health. Assets may not be restricted to the provision
of benefits under this Plan in connection with a change in the Company’s
financial health, whether or not the assets are available to satisfy claims of
the Company’s general creditors.


(d)    Payments to Company. The Company or Committee may direct the Trustee in
writing to reimburse the Company from assets held in the Trust for Plan benefits
the Company paid directly to any Participant or beneficiary or Plan expenses
paid directly by the Company. The Trustee shall reimburse the Company for such
payments promptly after the Company or Committee gives that direction. In
addition, if at any time the amount held in the Trust exceeds more than 105% of
the Plan benefits payable to all Participants and beneficiaries, the Company or
Committee may direct the Trustee in writing to pay the surplus assets over 105%
to the Company.




8

--------------------------------------------------------------------------------




5.6    Insurance. The Company may purchase a policy of life insurance on the
life of any Participant (in whom the Company has an insurable interest) to
assist it in making payments under this Plan. The Company shall be the sole
applicant, owner, premium payer and beneficiary of any such policy, and shall
exercise all incidents of ownership. The Company intends that the value of any
such policy while in force, and the death proceeds of the policy, shall be
excluded from taxation under Code Sections 7702 and 101(a), respectively.


ARTICLE 6
Vesting
6.1    Vesting. Each Participant shall be fully vested in the Participant’s
Account at all times, except to the extent the Company elects to impose a
vesting schedule on the Participant’s Discretionary Company Credits at the time
it awards those amounts or the Participant forfeits those amounts under Section
6.2. Notwithstanding any other provision of the Plan, upon a Change in Control,
all Accounts shall immediately become 100% vested.
6.2    Forfeiture of Discretionary Company Credits. A Participant shall forfeit
the entire balance of the Participant’s Discretionary Company Credits Account if
the Participant engages in an Act of Misconduct or benefits are not payable
under any insurance policy purchased pursuant to Section 5.6 due to the
Participant’s misrepresentation or omission of information required to be
furnished to an insurer. “Act of Misconduct” shall mean an act of embezzlement,
fraud, dishonesty, nonpayment of any obligation owed to the Company, breach of
fiduciary duty, or deliberate disregard of the Company rules resulting in loss,
damage or injury to the Company, or if a Participant makes an unauthorized
disclosure of any Company trade secret or confidential information, solicits any
employee or service provider to leave the employ or cease providing services to
the Company, breaches any intellectual property or assignment of inventions
covenant, engages in any conduct constituting unfair competition, breaches any
non-competition agreement, induces any Company customer to breach a contract
with the Company or to cease doing business with the Company, or induces any
principal for whom the Company acts as agent to terminate such agency
relationship.


ARTICLE 7
Payment
7.1    In General. Payment of a Participant’s vested Account shall be made (or
commence, in the case of installments) on the earliest to occur of the following
events (each a “Payment Event”):
(a)    Separation from Service. The Participant’s Separation from Service;


9

--------------------------------------------------------------------------------




(b)    Change in Control. A Change in Control; or
(c)    Plan Termination. Termination of the Plan in accordance with Treas. Reg.
Section 1.409A-3(j)(4)(ix).
7.2    Timing of Valuation. The value of a Participant’s Account on the payment
date shall be determined as of the most recent Valuation Date preceding the
payment date.
7.3    Forfeiture of Unvested Account Balances. Unless otherwise determined by
the Company, and subject to the vesting and forfeiture provisions of Article 6,
a Participant’s unvested Discretionary Company Credits Account balance shall be
forfeited upon the occurrence of a Payment Event.
7.4    Timing of Payments. Except as otherwise provided in this Article 7 or, in
the case of the Plan’s termination, as otherwise required by Code Section 409A,
payments shall be made or commence within sixty (60) days following a Payment
Event.
7.5    Timing of Payments to Specified Employees. Notwithstanding anything in
the Plan to the contrary, if a Participant is a Specified Employee as of the
date of the Participant’s Separation from Service, then no distribution of the
Participant’s Account shall be made upon the Participant’s Separation from
Service until the first payroll date of the seventh month following the
Participant’s Separation from Service (or, if earlier, upon the date of the
Participant’s death) (the “Specified Employee Payment Date”). The term
“Specified Employee” has the meaning set forth in Code Section 409A(a)(2)(B)(i)
and Treas. Reg. Section 1.409A-1(i). Any payments to which a Specified Employee
otherwise would have been entitled under the Plan during the period between the
Participant’s Separation from Service and the Specified Employee Payment Date
shall be accumulated and paid in a lump sum payment on the Specified Employee
Payment Date. Notwithstanding the foregoing, if the Specified Employee’s
Separation from Service is due to the Specified Employee’s death or the
Specified Employee dies after a Separation from Service, but before payments
have commenced, this provision shall not delay payment after the Participant’s
death.
7.6    Form and Medium of Payment. Each Participant shall specify in the
Election Notice the form of payment (lump sum or annual installments and whether
to accelerate payment upon death) for the Account; provided, that if the
Participant elects to have amounts paid in installments, the Participant must
select from among the permissible installment schedules in the Election Notice
and installments shall not be available if the Payment Event is a Change in
Control, the Payment Event is the Plan’s termination, or the Participant’s
Account at the time of the Payment Event is less than $100,000. Further, if the
Participant has elected, or is receiving, installments, upon a Change in Control
or the Plan’s termination, the installments shall be cancelled and the
Participant’s Account remaining in the Plan shall be paid in a single lump sum.
In the absence of a valid election with respect to form of payment, amounts
shall be paid in a single lump sum. Any payment from a Participant’s Account
shall be made in cash.


10

--------------------------------------------------------------------------------




7.7    Payment Upon Unforeseeable Emergency. If a Participant suffers an
Unforeseeable Emergency, the Participant may submit a written request to the
Committee for payment of the vested portion of the Participant’s Account. The
Committee will evaluate the Participant’s request for payment due to an
Unforeseeable Emergency taking into account the Participant’s circumstances and
the requirements of Code Section 409A. Payment shall not be made to the extent
that the Participant’s emergency can be relieved: (a) through reimbursement or
compensation by insurance or otherwise; (b) by liquidation of the Participant’s
assets, to the extent that liquidation of the Participant’s assets would not
itself cause severe financial hardship; or (c) by cancellation of Deferral
Elections. The amount of any payment made on account of an Unforeseeable
Emergency shall not exceed the amount reasonably necessary to satisfy the
Participant’s financial need, including amounts necessary to pay any federal,
state or local income taxes or penalties reasonably anticipated to result from
the payment, as determined by the Committee. Payments shall be made from a
Participant’s Account as soon as practicable and in any event within thirty (30)
days following the Committee’s determination that an Unforeseeable Emergency has
occurred and authorization of payment from the Participant’s Account. If a
Participant receives payment on account of an Unforeseeable Emergency, the
Participant’s Deferral Election for the remainder of the Plan Year shall be
cancelled.
7.8    Permissible Acceleration Events. Notwithstanding anything in the Plan to
the contrary, the Company, in its sole discretion, may accelerate payment of all
or a portion of a Participant’s vested Account upon the occurrence of any event
(“Acceleration Event”) in this Section 7.8. The Company’s determination of
whether payment may be accelerated in accordance with this Section 7.8 shall be
made in accordance with Treas. Reg. Section 1.409A-3(j)(4).
(a)    Domestic Relations Orders. The Company may accelerate payment of a
Participant’s vested Account to the extent necessary to comply with a domestic
relations order (as defined in Code Section 414(p)(1)(B)).
(b)    Payment of Taxes. The Company may accelerate payment of all or a portion
of a Participant’s vested Account (i) to pay the Federal Insurance Contributions
Act (FICA) tax imposed under Code Sections 3010, 3121(a) and 3121(v)(2) (the
“FICA Amount”), or (ii) to pay the income tax at the source on wages imposed
under Code Section 3401 or the corresponding withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of the
FICA Amount and the additional income tax at the source on wages attributable to
the pyramiding Section 3401 wages and taxes; provided, however, that the total
payment under this Section 7.8(b) shall not exceed the FICA Amount and the
income tax withholding related to the FICA Amount.
(c)    Bona Fide Disputes as to Right to Payment. The Company may accelerate
payment of all or a portion of a Participant’s vested Account where the payment
is part of a settlement between the Company and the Participant of an arm’s
length, bona fide dispute as to the Participant’s right to the deferred amount.


11

--------------------------------------------------------------------------------




(d)    Payment Upon Income Inclusion. The Company may accelerate payment of all
or a portion of a Participant’s vested Account to the extent that the Plan fails
to meet the requirements of Code Section 409A; provided that, the amount
accelerated shall not exceed the amount required to be included in income as a
result of the failure to comply with Code Section 409A.
(e)    Certain Offsets. The Company may accelerate payment of all or a portion
of the Participant’s vested Account to satisfy a debt of the Participant to the
Company incurred in the ordinary course of the service relationship between the
Company and the Participant; provided, however, the amount accelerated shall not
exceed $5,000 and the payment shall be made at the same time and in the same
amount as the debt otherwise would have been due and collected from the
Participant.
    (f)    Limited Cashout. The Company may accelerate payment of a
Participant's Account if (i) the Participant's Account is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B) (which is $18,000 for
the 2016 calendar year and is subject to adjustment in future years), (ii) the
payment results in the termination of the Participant's entire interest in the
Plan and any plans aggregated with the Plan pursuant to Treas. Reg. Section
1.409A-1(c)(2), and (iii) the Company's decision to cash out the Participant's
Account is evidenced in writing no later than the date of such payment.
7.9    Beneficiary Designation. A Participant may designate or change a
beneficiary by filing a signed designation with the Committee or its delegate in
a form designated by the Committee or otherwise approved by the Committee or its
delegate (“Beneficiary Designation”). The Participant’s Will is not effective
for this purpose. If a designation has not been properly completed and filed or
is ineffective for any other reason, the beneficiary shall be the Participant’s
surviving spouse. If there is no effective designation and the Participant does
not have a surviving spouse, the beneficiary for each date of distribution shall
be the first of the classes in (a) through (d) below with a living member on the
date of distribution.
(a)    Children. The Participant’s children, including those by adoption,
dividing the distribution equally among the Participant’s children with the
living descendants of any deceased child taking their parent’s share by right of
representation;
(b)    Parents. The Participant’s parents, dividing the distribution equally if
both parents are living; and
(c)    Brothers and Sisters. The Participant’s brothers and sisters, dividing
the distribution equally among the Participant’s living brothers and sisters.


(d)    Estate. If a deceased Participant has no surviving beneficiary, the
remaining balance, if any, will be paid to the Participant’s estate.


(e)     Right of Representation. For purposes of this Plan, “by right of
representation” among a Participant’s descendants shall mean that the plan
benefits shall be divided into


12

--------------------------------------------------------------------------------




as many equal shares as the Participant has (i) then living descendants in the
nearest degree of kinship to the Participant; and (ii) deceased descendants in
the same degree who left descendants who survived the Participant, if any. Each
then living descendant in the nearest degree of kinship is allocated one share.
The share of each deceased person in the same degree is divided among his or her
descendants in the same manner. A posthumous child is considered as living at
the death of the child’s parent.


7.10    Code Section 162(m). If the event triggering payment under this Plan is
the Participant’s Separation from Service and the Company reasonably anticipates
that if a payment were made as scheduled under the Plan it would result in a
loss of the Company’s tax deduction with respect to such payment due to the
application of Code Section 162(m), such payment can be delayed and paid (a)
during the Participant’s first taxable year in which the Committee reasonably
anticipates that the Company’s tax deduction will not be limited or eliminated
by the application of Code Section 162(m) or, if later, (b) subject to Section
7.5, during the period beginning with the Participant’s Separation from Service
and ending on the later of the last day of the Company’s taxable year in which
the Participant separates from service or the 15th day of the third month
following the Participant’s Separation from Service. Notwithstanding the
foregoing, no payment under the Plan may be deferred in accordance with this
Section 7.10 unless all scheduled payments to the Participant that could be
delayed in accordance with Treas. Reg. Section 1.409A-2(b)(7)(i) are also
delayed.


ARTICLE 8
Plan Administration
8.1    Administration Responsibilities. The Plan shall be administered by the
Company, except to the extent the Plan provides otherwise or the Company
delegates its authority under the Plan to the Committee or another party.
(a)    Company. The Company shall be responsible for:
(i)    Execution. Authorizing any person to execute, on behalf of the Company,
any instrument required to carry out the purposes of the Plan;
(ii)    Deferral Election Limits. Determining minimum or maximum amounts that a
Participant may elect to defer under the Plan;
(iii)    Company Credits/Amounts. Determining whether any Discretionary Company
Credits will be made to the Plan on behalf of any Participants with respect to
any Plan Year and the amount of any such credits; and
(iv)    Process Deferral Elections. Processing Participant Deferral Elections.


13

--------------------------------------------------------------------------------




(b)    Committee. Unless carried out by the Company or the Company’s delegate,
the Committee shall be authorized to:
(i)    Plan Interpretation. In its discretion, interpret and administer the Plan
and any related instrument, including an Election Notice, Participation
Agreement or Beneficiary Designation;
(ii)    Rules. Promulgate, amend and rescind rules relating to the
administration of the Plan;
(iii)    Investment Options. Select the Investment Options that will be
available for the deemed investment of Accounts under the Plan and establish
procedures for permitting Participants to change their selected Investment
Options;
(iv)    Unforeseeable Emergency. Evaluate whether a Participant who has
requested payment on account of an Unforeseeable Emergency has experienced an
Unforeseeable Emergency and the amount of any payment necessary to satisfy the
Participant’s emergency need; and
(v)    Earnings and Losses. Calculate deemed investment earnings and losses.
8.2    Withholding. The Company may withhold from all payments due to a
Participant (or beneficiary) hereunder all taxes which, by applicable federal,
state, local or other law, the Company may be required to withhold. In addition,
the Company may limit deferrals to the extent reasonably necessary to pay any of
the taxes described in Section 7.8(b).
8.3    Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and any such determinations may be made selectively among
Participants. Without limiting the generality of the foregoing, the Committee
shall be entitled, among other things, to make non-uniform and selective
determinations with regard to: (a) the terms or conditions of any Elective
Deferral; (b) the amount, terms or conditions of any Discretionary Contribution;
or (c) the availability of Investment Options.
8.4    Decisions Final. Subject to the claims and appeal procedures set forth in
Article 8, all decisions made by the Committee or its delegate pursuant to the
provisions of the Plan shall be final and binding on the Company, Committee and
the Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.
8.5    Indemnification. No Employee or member of the Committee shall be liable
for any action, failure to act, determination or interpretation made in good
faith with respect to the Plan except for any liability arising from the
individual’s willful malfeasance, gross negligence or reckless disregard of the
individual’s duties.






14

--------------------------------------------------------------------------------




8.6    Claims Procedures.
(a)    Filing a Claim. Any Participant or other person claiming an interest in
the Plan (the “Claimant”) may file a claim in writing with the Committee. The
Committee shall review the claim itself or appoint an individual or entity to
review the claim.
(b)    Claim Decision. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is approved or denied, unless the
Committee determines that special circumstances beyond the control of the Plan
require an extension of time, in which case the Committee may have up to an
additional ninety (90) days to process the claim. If the Committee determines
that an extension of time for processing is required, the Committee shall
furnish written or electronic notice of the extension to the Claimant before the
end of the initial ninety (90) day period. Any notice of extension shall
describe the special circumstances necessitating the additional time and the
date by which the Committee expects to render its decision.
(c)    Notice of Denial. If the Committee denies the claim, it must provide to
the Claimant, in writing or by electronic communication, a notice which
includes:
(i)    Reason(s). The specific reason(s) for the denial;
(ii)    Reference. Specific reference to the pertinent Plan provisions on which
such denial is based;
(iii)    Information Needed. A description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary;
(iv)    Appeal Procedures/Time Limits. A description of the Plan’s appeal
procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following a denial of the claim on appeal; and
(v)    Internal Rule. If an internal rule was relied on to make the decision,
either a copy of the internal rule or a statement that this information is
available at no charge upon request.
8.7    Appeal Procedures. A request for appeal of a denied claim must be made in
writing to the Committee within sixty (60) days after receiving notice of
denial. The decision on appeal will be made within sixty (60) days after the
Committee’s receipt of a request for appeal, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for appeal. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision. The reviewer shall
afford the Claimant an opportunity to review and receive, without charge, all
relevant documents, information and records


15

--------------------------------------------------------------------------------




and to submit issues and comments in writing to the Committee. The reviewer
shall take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim regardless of whether the
information was submitted or considered in the initial benefit determination.
8.8    Notice of Decision on Appeal. If the Committee denies the appeal, it must
provide to the Claimant, in writing or by electronic communication, a notice
which includes:
(a)    Reason(s). The specific reason(s) for the denial;
(b)    Reference. Specific references to the pertinent Plan provisions on which
such denial is based;
(c)    Records. A statement that the Claimant may receive on request all
relevant records at no charge;
(d)    Procedures/Deadlines. A description of the Plan’s voluntary procedures
and deadlines, if any;
(e)    Claimant’s Right. A statement of the Claimant’s right to sue under ERISA
Section 502(a); and
(f)    Internal Rule. If an internal rule was relied on to make the decision,
either a copy of the internal rule or a statement that this information is
available at no charge upon request.
8.9    Claims Procedures Mandatory. The internal claims procedures set forth in
this Article 8 are mandatory. If a Claimant fails to follow these claims
procedures, or to timely file a request for appeal in accordance with this
Article 8, the denial of the claim shall become final and binding on all persons
for all purposes.


ARTICLE 9
Amendment and Termination
The Company may, at any time, and in its discretion, alter, amend, modify,
suspend or terminate the Plan or any portion thereof; provided, however, that no
such amendment, modification, suspension or termination shall, without the
consent of a Participant, adversely affect such Participant’s rights with
respect to amounts credited to the Participant’s Account and provided, further,
that no payment of benefits shall occur upon termination of the Plan unless the
requirements of Code Section 409A have been met. An action required to be taken
by the Company shall be taken by its Board, the Compensation Committee or by an
officer authorized to act on behalf of the Company.




16

--------------------------------------------------------------------------------




ARTICLE 10
Miscellaneous
10.1    No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed pursuant thereto shall confer upon any Participant any right
to continue to serve the Company or interfere in any way with the right of the
Company to terminate the Participant’s employment or service at any time with or
without notice and with or without cause.
10.2    Governing Law. This Plan shall be interpreted, construed, enforced, and
performed in accordance with applicable federal law (including all applicable
provisions of Code Section 409A) and, to the extent not preempted by federal
law, in accordance with the laws of the State of Michigan. Though the Company
intends that the Plan comply with the requirements of Code Section 409A and the
regulations and guidance promulgated thereunder, the Company makes no
representation that the Plan complies with Code Section 409A and shall have no
liability to any Participant for any failure to comply with Code Section 409A.
This Plan shall constitute an “account balance plan” as defined in Treas. Reg.
Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of Code Section 409A, all
amounts deferred under this Plan shall be aggregated with amounts deferred under
other account balance plans.
10.3    No Warranties. Neither the Company nor the Committee warrants or
represents that the value of any Participant’s Account will increase. Each
Participant assumes the risk in connection with the deemed investment of the
Participant’s Account.
10.4    No Assignment. Neither a Participant nor any other person shall have any
right to sell, assign, transfer, pledge, anticipate or otherwise encumber,
transfer, hypothecate or convey any amounts payable hereunder prior to the date
that such amounts are paid (except as otherwise provided in Section 7.8 or for
the designation of a beneficiary pursuant to Section 7.9).
10.5    Expenses. The costs of administering the Plan generally shall be paid by
the Company, except that a Participant's account may be directly charged for any
reasonable expenses directly attributable to the Participant’s account.
10.6    Severability. If any provision of the Plan is held to be invalid,
illegal or unenforceable, whether in whole or in part, such provision shall be
deemed modified to the extent of such invalidity, illegality or unenforceability
and the remaining provisions shall not be affected.
10.7    Construction. Headings and subheadings in this Plan are for convenience
only and are not to be considered in the construction of the provisions hereof.
The singular includes the plural, and the plural includes the singular, unless
the context clearly indicates the contrary.


17

--------------------------------------------------------------------------------




10.8    Interpretation. If a court of competent jurisdiction determines that any
provision of the Plan or related Participation Agreement, or any portion of such
a provision, is void or unenforceable, only such provision or portion will be
rendered void or unenforceable. The remainder of this Plan and/or related
Participation Agreement will remain in full force and effect. If any court of
proper jurisdiction determines that any covenant of the Employee in any related
Participation Agreement is overbroad as to duration, coverage, or geographic
scope, it is the intent of the parties that such covenant will be limited in
such jurisdiction to the extent necessary to allow its enforcement.


IN WITNESS WHEREOF, Wolverine World Wide, Inc. has adopted this Plan as of the
Effective Date.




 
WOLVERINE WORLD WIDE, INC.
 
 
 
 
 
 
 
By:
/s/ Brendan M. Gibbons
 
Name:
Brendan M. Gibbons
 
Title:
Vice President, General Counsel and Secretary

14245993-8




18

--------------------------------------------------------------------------------





Deferred Compensation Agreement



--------------------------------------------------------------------------------



I agree to defer the specified amounts of my taxable compensation and to have
that taxable compensation paid to me at a later date pursuant to the terms and
conditions of the Plan, which is incorporated herein by reference.




A.
Deferral elections may be limited to the extent necessary to pay applicable
FICA/Medicare and other employment taxes, employee benefit plan withholding and
income tax withholding.





B.
I understand that the establishment of this Plan does not create a legal or
equitable right or claim against the Company, except as expressly provided in
the Plan, and in no event shall the terms of my employment be modified or in any
way affected by the Plan. I further understand that the Plan is not an
employment agreement and is not a guarantee of future compensation or
employment.





C.
I understand that any compensation that I defer will remain an asset of the
Company and would be subject to the claims of the general creditors of the
Company in the event of its bankruptcy or insolvency.





D.
I understand that my election is irrevocable after the election period ends and
cannot be modified except for limited circumstances under the Plan terms.





E.
I understand that my election is subject to the Plan terms and applicable law,
that the Plan can be amended or terminated unilaterally by the Company, and the
Company interprets and decides all claims and disputes under the Plan in its
sole discretion.





F.
To the extent there is any conflict between the Plan and information in any
administrative forms, communications, or this website, the Plan terms shall
govern.





G.
I agree to refrain from divulging any confidential or non-public information of
or relating to the Company, including, but not restricted to, trade secrets,
operating methods, the names of the Company’s customers or suppliers, or other
confidential information; and to refrain from using or permitting the use of
such information or confidences by any interests competitive with the Company,
irrespective of whether I am then employed by the Company, and to refrain from
inducing, and from causing inducements to be made to, the Company’s employees to
terminate employment with the Company or undertake employment with its
competitors. The obligations herein assumed by me shall endure whether or not
the remaining promises by either party remain to be performed or shall be only
partially performed.





